Hagans, J.,
dissented.
One of the defendants answered ahd the other is in default. There can be no such thing as a legal partnership in an unlawful or immoral business. The facts were found by the judge at Special Term to be, that the plaintiffs knew that the establishment kept by the defendants was a gambling house, as well as the uses to which the liquors sued for were to be put. The plaintiffs admit they knew the reputation of the house; and from the amount and kind of liquors furnished this house, as appears by the *75petition, they are chargeable with knowledge. Besides, there was no pretense that they did not know that the defendants were not general dealers in this class of merchandise.
In Pearce v. Brooks, 1 Excheq. L. R. 218, it was determined by the whole court, that where an ornamental brougham was furnished the defendant, who was a strumpet, to be used for an immoral purpose, as part of a display merely, the plaintiff was chargeable with knowledge under the circumstances; and there was judgment for the defendant. The question of knowledge was left to the jury in that case as the same question was left to the judge below in this; and the court in that case refused to set aside the verdidt of the jury, as I think the finding of the judge below, in this case, on the testimony, ought not to be disturbed.
It is a fact of common notoriety that liquors are used, in gambling houses not merely as a display, but as one of the most important adjuncts of that business, and so inti- ' mate an accessory, that it is not carried on without them in our large cities.
While such a holding may work a hardship on these plaintiffs by the loss of the price of these liquors, still if they choose to run the hazard of such transactions, it will be only the result of their own act, and they can not complain.
One of the defendants was in default, and judgment was rendered against him for the whole amount. .No exception was taken thereto by him, and he is not here complaining of that judgment. Nor is the plaintiff complaining either. I do not think the court mero motu ought to reverse that judgment though the cause of action is , illegal. But at all events, if that judgment is reversed, I think this court, proceeding to render such judgment as the court below ought to have rendered, should render judgment in favor of this defendant also.
Judgment reversed and cause remanded.